DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a water filter apparatus” as part of the preamble.  However, it is not clear from the body of the claim how the “filter apparatus” acts upon any “water” for “filtration” since nothing in the body/claimed invention mentions or discusses “water” interacting with the “apparatus”.  Thus, the Examiner indicates that this claim is indefinite since it is unclear how the claimed invention filters any water.
Claims 2-9 recite the limitation “the water filter of claim…” but there is no mention of a “water filter” in independent Claim 1, only a “water filter apparatus”.  Thus, these claims lack antecedent basis for “water filter”, and if they intend to refer back to a “water filter apparatus”, correction is required. 
Claim 8 also recites “the water filter” on line 2, which lacks antecedent basis.  Appropriate correction is required.  Claim 9 also recites “the water filter” on line 2.
Claim 10 recites the limitation “a water filter” as part of the preamble.  However, it is not clear from the body of the claim how the “filter” acts upon any “water” for “filtration” since nothing in the body/claimed invention mentions or discusses “water” interacting with the “filter”.  Thus, the Examiner indicates that this claim is indefinite since it is unclear how the claimed invention filters any water.
Claim 17 recites the limitation “a user” on line 2.  It is not clear if this “user” is the same limitation as “a user” as in Claim 10, or if this is a different “user”.  Examiner interprets it to be the same.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after conducting thorough searching and consideration of the claimed invention in the relevant fields of endeavor, the Examiner finds that independent Claims 1 and 10 are allowable over the closest prior art, particularly due to the limitations involving “a second filtration element comprising a plurality of filtration rods” with “extenders attached to the filtration rods, the extenders being configured to move the filtration rods between a closed position and an open position” in each claim.  The Examiner notes that this claimed feature distinguishes the claimed invention from similarly arranged water filter apparatuses such as Xia et al., (US 2003/0066792), Lee et al., (US 2010/0320159), or Tse et al., (US 6,428,690), which do not disclose this feature.
Thus, the Examiner indicates that Claims 1-18 are allowable once the 112(b) rejection issues above are addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779